Fourth Court of Appeals
                                         San Antonio, Texas
                                               December 4, 2019

                                             No. 04-19-00776-CV

         IN RE STATE OF TEXAS, ex. rel. Todd A. “Tadeo” Durden, County Attorney

                                      Original Mandamus Proceeding 1

                                                     ORDER

        On November 4, 2019, relator filed a petition for writ of mandamus complaining of the
trial court’s July 10, 2019 “Citation to Todd A. Durden to Appear and Show Authority, . . . and
for Consideration of Sanctions, . . . and Order of Protection.” Because we conclude a subsequent
order issued by the trial court rendered the complaints raised in the petition moot, we dismiss
relator’s petition for writ of mandamus as moot.

         It is so ORDERED on December 4, 2019.


                                                                       _____________________________
                                                                       Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of December, 2019.

                                                                       _____________________________
                                                                       Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 4845, 4863, 4866, styled The State of Texas, ex. rel. Todd A. Durden, in His
Official Capacity as County Attorney v. James T. “Tully” Shahan, in His Official Capacity as County Judge; et al.,
pending in the 63rd Judicial District Court, Kinney County, Texas, the Honorable Sid L. Harle presiding.